On June 22, 2007, the defendant was sentenced for violation of the conditions of a suspended sentence to a commitment to the Department of Corrections for a term of four (4) years, with the last two (2) years suspended, for the offense of Theft, a felony.
On November 1,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by Mark Murphy.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue in order for his new counsel, Eric Olson, to have time to prepare for his sentence review hearing.
Done in open Court this 1st day of November, 2007.
DATED this 15th day of November, 2007.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next set of hearings in February 2008.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.